UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2015 Item 1: Schedule of Investments Vanguard Strategic Equity Fund Schedule of Investments As of December 31, 2015 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (16.1%) Expedia Inc. 421,800 52,430 Best Buy Co. Inc. 1,617,700 49,259 American Eagle Outfitters Inc. 3,106,900 48,157 Leggett & Platt Inc. 1,034,600 43,474 Cooper Tire & Rubber Co. 1,033,900 39,133 * American Axle & Manufacturing Holdings Inc. 2,049,600 38,819 Big Lots Inc. 978,700 37,719 Darden Restaurants Inc. 553,250 35,209 * Skechers U.S.A. Inc. Class A 1,159,200 35,019 ^ Outerwall Inc. 822,590 30,057 Foot Locker Inc. 458,813 29,864 Brinker International Inc. 604,850 29,003 Hasbro Inc. 423,500 28,527 DR Horton Inc. 720,000 23,062 Domino's Pizza Inc. 186,920 20,795 * Pinnacle Entertainment Inc. 654,348 20,363 * NVR Inc. 12,200 20,045 Jack in the Box Inc. 246,000 18,871 Nutrisystem Inc. 851,200 18,420 ^ World Wrestling Entertainment Inc. Class A 932,700 16,639 Carter's Inc. 184,500 16,426 * Strayer Education Inc. 257,500 15,481 Wyndham Worldwide Corp. 182,800 13,280 Abercrombie & Fitch Co. 489,500 13,217 * Helen of Troy Ltd. 138,800 13,082 Lear Corp. 105,500 12,959 * Madison Square Garden Co. Class A 75,266 12,178 News Corp. Class B 805,200 11,241 * Murphy USA Inc. 175,900 10,684 * BJ's Restaurants Inc. 242,200 10,528 Tower International Inc. 366,100 10,459 * Express Inc. 588,900 10,176 * MSG Networks Inc. 471,100 9,799 * Boyd Gaming Corp. 490,700 9,750 PVH Corp. 131,400 9,678 News Corp. Class A 708,200 9,462 Caleres Inc. 351,900 9,438 Interpublic Group of Cos. Inc. 378,300 8,807 * Penn National Gaming Inc. 516,000 8,266 GameStop Corp. Class A 252,100 7,069 * Grand Canyon Education Inc. 175,400 7,037 Gannett Co. Inc. 422,900 6,889 Cablevision Systems Corp. Class A 189,800 6,055 * Denny's Corp. 553,200 5,438 * Burlington Stores Inc. 118,800 5,097 Cato Corp. Class A 137,900 5,077 Cracker Barrel Old Country Store Inc. 40,000 5,073 Bloomin' Brands Inc. 294,100 4,967 Whirlpool Corp. 30,900 4,538 Columbia Sportswear Co. 67,200 3,277 * Fossil Group Inc. 85,100 3,111 * Michaels Cos. Inc. 123,800 2,737 AMC Entertainment Holdings Inc. 100,600 2,414 * Mohawk Industries Inc. 12,400 2,348 * G-III Apparel Group Ltd. 47,300 2,093 * Liberty Interactive Corp. QVC Group Class A 66,424 1,815 Children's Place Inc. 32,600 1,800 Marriott Vacations Worldwide Corp. 30,300 1,726 Sturm Ruger & Co. Inc. 27,600 1,645 * Deckers Outdoor Corp. 34,000 1,605 Oxford Industries Inc. 21,200 1,353 * Unifi Inc. 44,600 1,255 * ServiceMaster Global Holdings Inc. 26,200 1,028 Libbey Inc. 43,000 917 * Gray Television Inc. 53,100 866 Consumer Staples (5.6%) Bunge Ltd. 700,600 47,837 ^ Cal-Maine Foods Inc. 969,200 44,913 ^ Pilgrim's Pride Corp. 1,801,900 39,804 * SUPERVALU Inc. 5,211,600 35,335 Clorox Co. 272,000 34,498 Tyson Foods Inc. Class A 519,400 27,700 Dean Foods Co. 1,045,200 17,925 * USANA Health Sciences Inc. 131,000 16,735 ^ Sanderson Farms Inc. 175,200 13,581 Ingles Markets Inc. Class A 278,300 12,267 Dr Pepper Snapple Group Inc. 104,690 9,757 ConAgra Foods Inc. 181,000 7,631 Universal Corp. 84,300 4,728 Fresh Del Monte Produce Inc. 120,300 4,677 Campbell Soup Co. 44,900 2,359 Natural Health Trends Corp. 66,900 2,243 Coty Inc. Class A 67,900 1,740 Lancaster Colony Corp. 10,619 1,226 * Central Garden & Pet Co. Class A 48,800 664 * Central Garden & Pet Co. 33,600 454 * Seneca Foods Corp. Class A 4,400 128 Energy (4.3%) Tesoro Corp. 545,500 57,479 PBF Energy Inc. Class A 1,266,112 46,606 ^ Noble Corp. plc 3,839,300 40,505 Alon USA Energy Inc. 1,867,200 27,709 Western Refining Inc. 726,100 25,864 Core Laboratories NV 232,700 25,304 Ensco plc Class A 735,100 11,313 HollyFrontier Corp. 208,300 8,309 CVR Energy Inc. 88,200 3,471 * Cameron International Corp. 54,526 3,446 Atwood Oceanics Inc. 159,766 1,634 Financials (22.5%) Everest Re Group Ltd. 298,800 54,707 Voya Financial Inc. 1,365,900 50,415 Assured Guaranty Ltd. 1,863,160 49,243 * MGIC Investment Corp. 5,279,100 46,614 AmTrust Financial Services Inc. 741,200 45,643 Huntington Bancshares Inc. 4,117,400 45,538 ^ Universal Insurance Holdings Inc. 1,695,223 39,295 KeyCorp 2,564,830 33,830 Equinix Inc. 111,700 33,778 Radian Group Inc. 2,228,000 29,833 Navient Corp. 2,555,500 29,260 Extra Space Storage Inc. 298,540 26,334 Aspen Insurance Holdings Ltd. 527,400 25,473 * Santander Consumer USA Holdings Inc. 1,389,300 22,020 Lamar Advertising Co. Class A 352,500 21,143 Apartment Investment & Management Co. 519,000 20,776 * Walker & Dunlop Inc. 716,400 20,639 Popular Inc. 717,500 20,334 Kimco Realty Corp. 759,500 20,096 *,^ Credit Acceptance Corp. 92,361 19,767 Hospitality Properties Trust 723,200 18,912 Sovran Self Storage Inc. 173,500 18,618 EPR Properties 317,400 18,552 CyrusOne Inc. 494,200 18,508 Weingarten Realty Investors 528,900 18,289 DuPont Fabros Technology Inc. 564,000 17,930 Ryman Hospitality Properties Inc. 338,700 17,490 CoreSite Realty Corp. 307,200 17,424 GEO Group Inc. 576,700 16,672 Omega Healthcare Investors Inc. 456,900 15,982 First American Financial Corp. 428,000 15,365 Digital Realty Trust Inc. 200,550 15,166 *,^ World Acceptance Corp. 406,319 15,074 * LendingTree Inc. 164,400 14,678 CIT Group Inc. 357,600 14,197 Regency Centers Corp. 202,700 13,808 CBL & Associates Properties Inc. 1,103,600 13,652 Heritage Insurance Holdings Inc. 587,100 12,811 Summit Hotel Properties Inc. 1,057,800 12,641 Equity LifeStyle Properties Inc. 189,300 12,621 Axis Capital Holdings Ltd. 223,100 12,543 Associated Banc-Corp 664,800 12,465 Cathay General Bancorp 393,800 12,338 Corrections Corp. of America 461,132 12,215 Reinsurance Group of America Inc. Class A 138,820 11,876 PrivateBancorp Inc. 275,800 11,313 MSCI Inc. Class A 156,000 11,252 Lexington Realty Trust 1,391,900 11,135 UDR Inc. 283,620 10,656 Spirit Realty Capital Inc. 1,017,800 10,198 Validus Holdings Ltd. 201,100 9,309 Great Western Bancorp Inc. 318,700 9,249 Communications Sales & Leasing Inc. 473,500 8,850 Hersha Hospitality Trust Class A 399,575 8,695 Pennsylvania REIT 395,800 8,656 Ashford Hospitality Trust Inc. 1,371,300 8,653 Gramercy Property Trust 1,115,200 8,609 Washington Federal Inc. 357,100 8,510 RLJ Lodging Trust 392,400 8,488 Government Properties Income Trust 527,400 8,370 ^ Apple Hospitality REIT Inc. 411,400 8,216 * Cowen Group Inc. Class A 2,061,500 7,896 * Realogy Holdings Corp. 209,916 7,698 HCI Group Inc. 199,900 6,967 National Retail Properties Inc. 171,500 6,869 Camden Property Trust 78,000 5,987 * BofI Holding Inc. 247,200 5,204 CubeSmart 161,500 4,945 * INTL. FCStone Inc. 147,000 4,919 Alexandria Real Estate Equities Inc. 53,900 4,870 First Industrial Realty Trust Inc. 219,500 4,858 BioMed Realty Trust Inc. 203,300 4,816 Jones Lang LaSalle Inc. 25,800 4,124 * Four Corners Property Trust Inc. 150,516 3,636 Central Pacific Financial Corp. 158,300 3,486 * Flagstar Bancorp Inc. 144,100 3,330 * First NBC Bank Holding Co. 85,200 3,186 Mack-Cali Realty Corp. 129,300 3,019 Post Properties Inc. 51,000 3,017 Nelnet Inc. Class A 89,812 3,015 RAIT Financial Trust 1,114,800 3,010 * Marcus & Millichap Inc. 98,300 2,864 National Health Investors Inc. 42,500 2,587 * Piper Jaffray Cos. 60,600 2,448 Ramco-Gershenson Properties Trust 139,900 2,324 Brixmor Property Group Inc. 83,600 2,159 Progressive Corp. 65,000 2,067 CenterState Banks Inc. 130,000 2,035 Mid-America Apartment Communities Inc. 21,400 1,943 International Bancshares Corp. 63,900 1,642 Maiden Holdings Ltd. 96,600 1,440 * Encore Capital Group Inc. 47,000 1,367 Universal Health Realty Income Trust 26,700 1,335 Cardinal Financial Corp. 56,200 1,279 Great Southern Bancorp Inc. 28,000 1,267 Medical Properties Trust Inc. 103,200 1,188 RE/MAX Holdings Inc. Class A 11,900 444 Agree Realty Corp. 12,000 408 Getty Realty Corp. 20,300 348 Monmouth Real Estate Investment Corp. 18,800 197 One Liberty Properties Inc. 8,100 174 Capital Bank Financial Corp. 3,900 125 United Fire Group Inc. 3,100 119 Federal Agricultural Mortgage Corp. 1,700 54 EMC Insurance Group Inc. 1,000 25 Health Care (11.4%) * Centene Corp. 828,250 54,507 * Hologic Inc. 1,399,800 54,158 * Charles River Laboratories International Inc. 635,200 51,064 * Quintiles Transnational Holdings Inc. 709,900 48,742 * Molina Healthcare Inc. 561,100 33,739 * PAREXEL International Corp. 482,100 32,841 * INC Research Holdings Inc. Class A 610,900 29,635 * Amsurg Corp. 360,000 27,360 * United Therapeutics Corp. 158,200 24,776 CR Bard Inc. 104,000 19,702 * Affymetrix Inc. 1,793,300 18,094 Chemed Corp. 116,300 17,422 * VCA Inc. 278,700 15,328 ResMed Inc. 284,883 15,295 * Natus Medical Inc. 316,700 15,217 * Merrimack Pharmaceuticals Inc. 1,873,900 14,804 * Infinity Pharmaceuticals Inc. 1,652,300 12,971 * Community Health Systems Inc. 479,500 12,721 * AMN Healthcare Services Inc. 373,100 11,585 * Sucampo Pharmaceuticals Inc. Class A 588,000 10,166 * Mettler-Toledo International Inc. 29,764 10,094 * NewLink Genetics Corp. 254,900 9,276 * PRA Health Sciences Inc. 196,000 8,873 * ICU Medical Inc. 73,900 8,334 Universal Health Services Inc. Class B 69,416 8,294 * Bruker Corp. 323,400 7,849 * Amedisys Inc. 194,800 7,660 * Depomed Inc. 391,185 7,092 *,^ Lannett Co. Inc. 163,200 6,548 * ABIOMED Inc. 69,300 6,256 PDL BioPharma Inc. 1,638,800 5,801 * Henry Schein Inc. 34,000 5,378 * Health Net Inc./CA 76,000 5,203 * Array BioPharma Inc. 1,154,800 4,873 *,^ Sequenom Inc. 2,743,000 4,499 * Alere Inc. 102,300 3,999 *,^ Insys Therapeutics Inc. 117,300 3,358 * LifePoint Health Inc. 43,000 3,156 * LHC Group Inc. 66,100 2,994 Phibro Animal Health Corp. Class A 95,100 2,865 * Waters Corp. 18,500 2,490 * Prestige Brands Holdings Inc. 47,200 2,430 Ensign Group Inc. 106,100 2,401 * Masimo Corp. 56,100 2,329 DENTSPLY International Inc. 31,700 1,929 * Emergent BioSolutions Inc. 45,300 1,812 Quality Systems Inc. 110,500 1,781 * Orexigen Therapeutics Inc. 939,300 1,616 * Cambrex Corp. 30,300 1,427 * Triple-S Management Corp. Class B 32,000 765 * Merit Medical Systems Inc. 14,500 270 Industrials (13.9%) Cintas Corp. 609,000 55,449 Huntington Ingalls Industries Inc. 408,600 51,831 * Spirit AeroSystems Holdings Inc. Class A 1,030,100 51,577 Trinity Industries Inc. 1,857,500 44,617 * Hawaiian Holdings Inc. 1,239,110 43,778 AO Smith Corp. 568,200 43,530 * JetBlue Airways Corp. 1,900,100 43,037 Pitney Bowes Inc. 1,893,000 39,090 Owens Corning 745,300 35,052 Alaska Air Group Inc. 418,280 33,676 * Wabash National Corp. 2,841,600 33,616 * United Rentals Inc. 454,200 32,948 ^ Greenbrier Cos. Inc. 863,700 28,174 * American Woodmark Corp. 318,200 25,450 * Meritor Inc. 2,273,500 18,984 Masco Corp. 626,900 17,741 Deluxe Corp. 281,613 15,359 Stanley Black & Decker Inc. 125,233 13,366 * Dycom Industries Inc. 186,300 13,034 Acuity Brands Inc. 55,500 12,976 BWX Technologies Inc. 373,000 11,850 Aircastle Ltd. 515,100 10,760 Comfort Systems USA Inc. 359,600 10,220 GATX Corp. 228,500 9,723 General Cable Corp. 721,900 9,695 CEB Inc. 157,200 9,651 Interface Inc. Class A 455,600 8,720 *,^ Virgin America Inc. 216,000 7,778 ManpowerGroup Inc. 84,900 7,156 Allison Transmission Holdings Inc. 270,000 6,990 Korn/Ferry International 206,700 6,858 Global Brass & Copper Holdings Inc. 251,500 5,357 Standex International Corp. 62,650 5,209 RR Donnelley & Sons Co. 314,200 4,625 Hyster-Yale Materials Handling Inc. 87,000 4,563 Graco Inc. 62,000 4,468 Douglas Dynamics Inc. 202,300 4,263 Equifax Inc. 22,900 2,550 SkyWest Inc. 128,300 2,440 Textron Inc. 55,000 2,311 KBR Inc. 130,000 2,200 Ennis Inc. 108,100 2,081 Griffon Corp. 110,800 1,972 Insperity Inc. 38,400 1,849 FreightCar America Inc. 89,400 1,737 * Aerojet Rocketdyne Holdings Inc. 110,500 1,730 Heidrick & Struggles International Inc. 56,200 1,530 Briggs & Stratton Corp. 66,500 1,150 John Bean Technologies Corp. 17,200 857 Steelcase Inc. Class A 55,000 820 * Babcock & Wilcox Enterprises Inc. 38,500 804 Federal Signal Corp. 37,200 590 National Presto Industries Inc. 6,000 497 * ACCO Brands Corp. 64,300 458 Information Technology (15.7%) Booz Allen Hamilton Holding Corp. Class A 1,632,400 50,360 CSRA Inc. 1,655,500 49,665 CDW Corp./DE 1,144,700 48,123 * Manhattan Associates Inc. 709,741 46,964 * Aspen Technology Inc. 1,186,400 44,799 * ARRIS Group Inc. 1,455,700 44,501 *,^ Advanced Micro Devices Inc. 15,086,835 43,299 * Cirrus Logic Inc. 1,445,918 42,698 * Gartner Inc. 463,191 42,011 *,^ Fitbit Inc. Class A 1,147,800 33,963 DST Systems Inc. 276,270 31,511 * Tech Data Corp. 451,000 29,937 MAXIMUS Inc. 515,180 28,979 *,^ Ambarella Inc. 501,924 27,977 Computer Sciences Corp. 814,100 26,605 Lexmark International Inc. Class A 809,500 26,268 * Synaptics Inc. 319,900 25,701 * First Data Corp. Class A 1,579,300 25,300 Broadridge Financial Solutions Inc. 414,100 22,250 NVIDIA Corp. 582,200 19,189 EarthLink Holdings Corp. 2,549,800 18,945 * Ciena Corp. 913,600 18,902 SYNNEX Corp. 208,474 18,748 Avnet Inc. 419,400 17,967 * MicroStrategy Inc. Class A 91,600 16,423 Skyworks Solutions Inc. 156,700 12,039 * Blackhawk Network Holdings Inc. 267,636 11,832 Lam Research Corp. 127,900 10,158 Jabil Circuit Inc. 362,500 8,443 Science Applications International Corp. 171,000 7,828 * Sykes Enterprises Inc. 233,100 7,175 * Gigamon Inc. 235,900 6,268 * GoDaddy Inc. Class A 149,100 4,780 * Angie's List Inc. 507,000 4,740 CSG Systems International Inc. 123,900 4,458 * Mellanox Technologies Ltd. 103,700 4,370 * ePlus Inc. 38,400 3,581 Heartland Payment Systems Inc. 37,100 3,518 * CACI International Inc. Class A 34,900 3,238 * Super Micro Computer Inc. 102,400 2,510 Western Union Co. 130,363 2,335 * Sanmina Corp. 106,000 2,182 * Monster Worldwide Inc. 373,800 2,142 *,^ Cimpress NV 24,000 1,947 * Flextronics International Ltd. 158,252 1,774 *,^ VASCO Data Security International Inc. 98,600 1,650 Diebold Inc. 48,300 1,453 * Advanced Energy Industries Inc. 50,300 1,420 * ON Semiconductor Corp. 62,100 609 Materials (5.0%) Avery Dennison Corp. 822,200 51,519 Sealed Air Corp. 1,057,409 47,160 * Berry Plastics Group Inc. 1,135,889 41,097 * Chemtura Corp. 1,020,200 27,821 Bemis Co. Inc. 552,700 24,700 Ball Corp. 286,800 20,859 Ashland Inc. 132,200 13,577 *,^ Trinseo SA 477,717 13,472 Graphic Packaging Holding Co. 913,519 11,720 Domtar Corp. 219,300 8,103 AptarGroup Inc. 93,300 6,778 * Ferro Corp. 510,500 5,677 Neenah Paper Inc. 76,100 4,751 Cabot Corp. 113,600 4,644 Mercer International Inc. 434,800 3,935 Newmont Mining Corp. 115,000 2,069 * Kraton Performance Polymers Inc. 110,500 1,835 Westlake Chemical Corp. 22,100 1,201 * Koppers Holdings Inc. 55,200 1,007 * US Concrete Inc. 17,100 901 Telecommunication Services (0.4%) Telephone & Data Systems Inc. 291,600 7,550 Inteliquent Inc. 348,200 6,187 * Cincinnati Bell Inc. 1,327,700 4,780 * General Communication Inc. Class A 91,400 1,808 Shenandoah Telecommunications Co. 24,700 1,063 * Vonage Holdings Corp. 140,400 806 * Iridium Communications Inc. 82,200 691 * United States Cellular Corp. 9,600 392 * FairPoint Communications Inc. 19,500 313 Utilities (4.7%) FirstEnergy Corp. 1,871,000 59,367 WGL Holdings Inc. 605,600 38,147 UGI Corp. 972,650 32,837 Vectren Corp. 700,100 29,698 Entergy Corp. 370,900 25,355 AES Corp. 2,198,800 21,043 New Jersey Resources Corp. 525,500 17,320 PNM Resources Inc. 431,435 13,189 Ameren Corp. 256,900 11,106 American States Water Co. 182,800 7,668 Atmos Energy Corp. 121,200 7,640 DTE Energy Co. 67,000 5,373 CMS Energy Corp. 114,300 4,124 * Talen Energy Corp. 324,800 2,024 Unitil Corp. 37,500 1,345 Chesapeake Utilities Corp. 12,300 698 Total Common Stocks (Cost $5,347,035) Market Value Coupon Shares ($000) Temporary Cash Investments (3.1%) 1 Money Market Fund (3.1%) 2,3 Vanguard Market Liquidity Fund 0.363% 181,102,722 181,103 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Federal Home Loan Bank Discount Notes 0.466% 3/7/16 1,300 1,299 4 Federal Home Loan Bank Discount Notes 0.501% 5/3/16 100 100 Total Temporary Cash Investments (Cost $182,502) Total Investments (102.7%) (Cost $5,529,537) Other Assets and Liabilities-Net (-2.7%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $152,034,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.7%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $160,850,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,299,000 have been segregated as initial margin for open futures contracts. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
